DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is responsive to the amendment filed on 02 March 2021. As directed by the amendment: Claims 10, 25, and 28 have been amended, Claims 7, 11, 12, 16, and 19-23 stand withdrawn, Claim 9 has been cancelled, and Claim 29 has been added. Claims 1-8, 10-14 and 16-29 currently stand pending in the application. 
The amendments to Claim 25 are sufficient to overcome the rejections under 35 U.S.C. 112(a) listed in the previous action. Namely, the failure to comply with the written description requirement has been resolved. Accordingly, the rejections under 35 U.S.C. 112(a) are withdrawn. 
The amendments to Claim 28 are sufficient to overcome the rejections under 35 U.S.C. 112(b) listed in the previous action. Namely, the indefiniteness has been resolved. Accordingly, the rejections under 35 U.S.C. 112(b) are withdrawn. 



Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 as being unpatentable over Biedermann (US 2013/0166030) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 as being unpatentable over Estes (US 6,758,863) in view of Trieu (US. 2008/0167686) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that, with regard to the limitation of Claim 25 of “wherein both the first and second heights are measured at a region of the implant where the bone engagement projections are located,” the term “region” is broad term meaning area and may be interpreted, under broadest reasonable interpretation, as a region or area including a substantially entire outer surface of the upper wall and a substantially entire outer surface of the lower wall, with the projections located in at least a portion of the region (the projections are located in the region of the outer surface but do not necessarily have to inhabit the entire region); the heights are measured across the upper and lower walls from their outer surfaces, such that the heights are also measured at this region of the outer surface. In such an interpretation, the projections need not be located precisely at the central axis or at the exact point where the greatest axial height is measured, because the projections are in the “region,” i.e. outer surface, and the height is measured in the same “region,” i.e. at the outer surface, but in a different part of that area. 
With respect to Applicant’s arguments as to new Claim 29, Examiner respectfully submits that the modification of Estes in view of Trieu does not aim to replace the entire wall (Estes, 126) with the X-shape taught in Trieu, but rather the portion of wall 126 surrounding opening 130, inferior to an adjacent portion of the upper wall 122 and superior to an adjacent portion of the lower wall 124; stated 
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 25, 1, 5, 6, 8, 18, 10, 13, 14, 27, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 6,758,863 to Estes et al. (hereinafter, “Estes”) in view of U.S. Patent Application Publication No. US 2008/0167686 to Trieu et al. (hereinafter, “Trieu”) and U.S. Patent Application Publication No. US 2016/0324653 to Flickinger et al. (hereinafter, “Flickinger”). 
As to Claims 25, 1, 5, 6, 8, 18, 13, 14, 27, 26, and 28, Estes discloses a system (col. 9 / ll. 7-49), shown in Figs. 8-9, comprising an intervertebral implant (120) comprising an upper wall (122) configured to engage a first vertebral end plate; a lower wall (124) configured to engage a second vertebral end plate, wherein a central axis extends through the upper wall and the lower wall (extends top to bottom 
Estes is silent as to wherein the load transmitting part is integrally attached to the upper wall at at least two first connecting locations, and is integrally attached to the lower wall at at least two second connecting locations and has an X-shaped profile with the X-shape being viewable in a widthwise direction along which the width of the implant extends; wherein when the load transmitting part assumes the expanded condition, the X-shape is configured to transmit load between the upper wall and the lower wall; wherein the load transmitting part comprises two arms that are attached to the upper wall at the first connecting locations and two legs that are attached to the lower wall at the second connecting locations, wherein the two arms and the two legs are connected together at a third connecting location between the upper wall and the lower wall, and wherein in the expanded condition a second angle that is enclosed by the two arms is greater than a first angle enclosed between one of the arms and one of the legs; wherein the second angle is between 100° and 150°, and wherein a sum of the second angle and the first angle is 180°; and wherein the sidewall extends between at least one of the first connecting locations and at least one of the second connecting locations. 
Trieu teaches an intervertebral implant (160) [0028-0029], shown in Fig. 6, comprising an upper wall (164 between first connecting locations) configured to engage a first vertebral end plate; a lower wall (166 between second connecting locations) configured to engage a second vertebral end plate, wherein a central axis extends through the upper wall and the lower wall (extends top to bottom in Fig. 6, through the middle of the upper and lower walls), wherein at least one of the upper wall or the lower wall is curved outwardly such that a greatest axial height of the implant measured between the upper and lower walls is at or near the central axis, shown in Fig. 6, and wherein the implant has a length (left 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Estes’ implant to have a load transmitting part that has an X-shaped profile with the X-shape being viewable in a widthwise direction along which the width of the implant extends, as taught by Trieu, replacing the load transmitting part disclosed by Estes (the portion of wall 126 surrounding opening 130; this portion of the wall is inferior to an adjacent portion of the upper wall 122 and superior to an adjacent portion of the lower wall 124), since the simple substitution of one 

    PNG
    media_image1.png
    227
    419
    media_image1.png
    Greyscale


Estes is silent as to wherein the implant is coated. 
Trieu teaches the outer surfaces of an implant may be coated to enhance fixation of the implant to the vertebral end plates [0023]. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to coat the implant in Estes with a coating to improve bone growth into or through the upper and lower walls to enhance fixation of the implant such that the implant remains stably implanted after insertion. 
Estes is silent as to a plurality of bone engagement projections on the at least one of the upper wall or the lower wall that is curved, wherein both the first and second heights are measured at a region of the implant where the bone engagement projections are located. 

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Estes’ implant a plurality of bone engagement projections on the curved upper and lower walls, across the length of the upper and lower walls including the region at or near the central axis where the first and second heights are measured, since Flickinger teaches that curved walls which contact adjacent vertebrae can be provided with bone engagement projections across their lengths including at their tallest central points, for anti-migration. Examiner notes that, under broadest reasonable interpretation, “a region” of the implant where the bone engagement projections are located is a broad term, which region could for example include a substantially entire outer surface of the upper wall and a substantially entire outer surface of the lower wall, with the projections located in at least a portion of the region; the heights are measured across the upper and lower walls from their outer surfaces, such that the heights are also measured at this region. In such an interpretation, the projections need not be located precisely at the central axis or at the exact point i.e. outer surface, and the height is measured in the same “region,” i.e. at the outer surface, but in a different part of that region. 

As to Claim 10, Estes/Trieu/Flickinger are silent as to wherein the bone engagement projections are provided only within an area between the connecting locations of the load transmitting part. 
In other embodiments, shown in Figs. 7-10, Trieu teaches that an implant may have bone engagement projections only within an area of the upper and lower walls that are disposed adjacent the vertebrae. If the X-shape load transmitting part of Trieu’s embodiment in Fig. 6 were applied to these other embodiments, the bone engagement projections would be provided only within an area between the connecting locations of the load transmitting part, i.e. the arms and legs of the X-shape would span to the ends of the regions of the projections. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to only provide the bone engagement projections within an area between the connecting locations of the load transmitting part, since as taught by Trieu, projections in this area provide greatest purchase into the vertebrae due to the curved shape of the upper and lower walls, and providing projections outside of this area would increase production cost without providing any corresponding purchase into the vertebrae since they would be disposed at the lower ends of the curvature that do not contact the vertebrae. 



Claims 2, 3, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of Trieu and Flickinger (hereinafter, “Estes/Trieu/Flickinger), as applied to Claims 25, 1, 5, 6, 8, 18, 13, 27, 26, and 28 above, and further in view of U.S. Patent No. 6,007,544 to Kim. 
Estes/Trieu/Flickinger disclose wherein the implant is made of a material that exhibits shape memory properties that permit the implant to remain in the compressed condition without outside forces acting upon it and to change to the expanded condition in response to a temperature being at a recovery level, but are silent as to wherein the implant is self-expandable when exposed to body temperature, wherein the recovery level of the temperature is in the range of 20°C to 35°C, or 25°C to 30°C. 
Flickinger contemplates that a shape memory implant may have a transition temperature higher than the resting temperature of the human body such that the implant may be returned to its expanded shape by the supplying of external heat to the implant during installation, or may have a transition temperature below the resting temperature of the human body such that the implant may return to its expanded shape in response to warming from the patient’s body [0026]. 
Kim teaches that a shape memory implant comprising nickel titanium alloy undergoes a recovery level of the temperature at approximately body temperature (less than about 35°C but greater than about 25°C, and preferably in the range from about 30-35°C) in order to accommodate a normal temperature range and variance of one or two degrees Celsius above and/or below this normative temperature standard to ensure a safety margin of medical usefulness (col. 20 / ll. 42-59). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise the shape memory implant of Estes/Trieu/Flickinger of nickel titanium alloy as taught by Kim, which undergoes a recovery level of the temperature at approximately body temperature, since Flickinger contemplates that shape memory implants, compressed into smaller form for ease of insertion into the bone site, may have transition temperatures either below or above . 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Estes/Trieu/Flickinger, as applied to Claims 25, 1, 5, 6, 8, 18, 13, 27, 26, and 28 above, and further in view of U.S. Patent Application Publication No. US 2004/0254520 to Porteous et al. (hereinafter, “Porteous”). 
Estes/Trieu/Flickinger disclose wherein the implant is made of a material that exhibits shape memory properties but are silent as to wherein the material is a nickel titanium alloy with a nickel content of 50 to 52 atomic percent nickel or 50.6 to 51.0 atomic percent nickel. 
Flickinger contemplates that a shape memory implant may comprise a nickel titanium alloy and may have a transition temperature higher than the resting temperature of the human body such that the implant may be returned to its expanded shape by the supplying of external heat to the implant during installation, or may have a transition temperature below the resting temperature of the human body such that the implant may return to its expanded shape in response to warming from the patient’s body [0026]. 

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise the implant of Estes/Trieu/Flickinger of a nickel titanium alloy as taught by Flickinger, which has the ability to achieve shape memory transitions from compressed to expanded based on application of body or external heat, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (shape memory) as a matter of obvious design choice. Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise the nickel titanium alloy with a nickel content of 50.6 to 51.0 atomic percent nickel (which also falls within the range of 50-52 atomic percent nickel), as taught by Porteous, to provide the implant with superelasticity so as to be able to undergo large elastic deformation. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable Estes in view of Trieu. 
Estes discloses a system (col. 9 / ll. 7-49), shown in Figs. 8-9, comprising an intervertebral implant (120) comprising an upper wall (122) configured to engage a first vertebral end plate; a lower wall (124) configured to engage a second vertebral end plate, wherein a central axis extends through the upper wall and the lower wall (extends top to bottom in Fig. 8, through the middle of the upper and lower walls), and wherein the implant has a length (left to right in the plane of the page in Fig. 8) and a width (the dimension into the page) in respective directions perpendicular to the central axis, the length of the implant being greater than the width of the implant; an axially compressible load transmitting part (portion of wall 126 surrounding opening 130; one 126 shown facing out of the page in Fig. 8 and another opposite 126 partially obscured connecting the other side of the upper and lower walls) extending between the upper wall and the lower wall and configured to transmit load between the 

Trieu teaches an intervertebral implant (160) [0028-0029], shown in Fig. 6, comprising an upper wall (164 between first connecting locations) configured to engage a first vertebral end plate; a lower wall (166 between second connecting locations) configured to engage a second vertebral end plate, wherein a central axis extends through the upper wall and the lower wall (extends top to bottom in Fig. 6, through the middle of the upper and lower walls), and wherein the implant has a length (left to right in the plane of the page in Fig. 6) and a width (the dimension into the page) in respective directions perpendicular to the central axis, the length of the implant being greater than the width of the implant; and a load transmitting part (174) extending between the upper wall and the lower wall and configured to transmit load between the upper wall and the lower wall; wherein the load transmitting part is integrally attached to the upper wall at at least two first connecting locations, is integrally attached to the lower wall at at least two second connecting locations, and has an X-shaped profile with the X-shape being viewable in a widthwise direction (looking into the page in Fig. 6) along which the width of the implant extends; and wherein a sidewall extends between at least one of the first connecting locations and at least one of the second connecting locations. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Estes’ implant to have a load transmitting part that has an X-shaped profile with the X-shape being viewable in a widthwise direction along which the width of the implant extends, as taught by Trieu, replacing the load transmitting part disclosed by Estes (the portion of wall 126 surrounding opening 130; this portion of the wall is inferior to an adjacent portion of the upper wall . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                     

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775